Title: Joseph C. Cabell to Thomas Jefferson, 24 October 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Edgewood.
24 Oct: 1818.
          
          I am happily recovering from the severe fever which has, of late, confined me to my bed for 20 days, but am barely able to take a turn across the room. Col: Coles told me the substance of his conversation with you lately at Monticello; observing, that you wished to go to Bedford & had a thought of calling on me on your way, but your health being bad, it was doubtful whether you would be strong enough to perform the Journey. It would give me very great pleasure to see you at my House. If you should come, you will find it necessary to make a circuit, by crossing at Warren, & taking the Warminster Road at the Church, or a little before you get to it. Should you come this way I wish if it be agreeable to you you would call on Majr Charles Yancey who lives just opposite to me. I wish this, because I think such a visit would gratify him, and it might  on the public  But I fear, Sir, your state of health will not permit you to travel without danger of making it worse. Do not be  apprehensive that you will not see me: as, if you do not come this way before I leave home, I will certainly come by Monticello. I think my health will admit of my travelling by the 10th of next month. I would wish to set out a little sooner, but weakness or the arrangement of my affairs for the winter, will probably detain me till then, if not longer. I shall be on the road a little before, or a little after the 10th. The road between this and warren, are is now impassable for a Carriage; but I shall carry hands with me to help me over the gullies.
          
            I remain, dear Sir, faithfully yr friend,
            Joseph C. Cabell
          
        